Baldwin & Lyons, Inc. 1099 North Meridian Street Indianapolis, IN 46204 Michael B. Edwards (317) 636-9800 Assistant Vice President – Financial Reporting March 4, Mr.Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: Baldwin & Lyons, Inc. Form 10-K for the year ended December 31, 2008 File No. 000-05534 Dear Mr.Rosenberg, Thank you for your letter dated February 25, 2010 in connection with your review of the above captioned filing. This letter will respond to the questions raised in your letter.We are close to filing our form 10-K and our proxy for the year ended December 31, 2009.Additionally, we are close to going to the printer and a quick response would be helpful. Form 10-K for the Year Ended December 31, 2008 Item 1A. Risk Factors, page 17 Question 1.We note your response to our prior comment 3.Please provide us with a draft disclosure for your revised risk factor section. Response – A draft of our future Form 10-K risk factor discussion is included below: Item
